Citation Nr: 1815819	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from May 2006 to April 2007, August 2009 to August 2011, and from September 2011 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Service caused the Veteran's tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board is granting the claim decided below, so further VCAA notice is not merited.


Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has been diagnosed with tinnitus, and tinnitus is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 


Tinnitus

The Veteran has tinnitus, so the first prong of service connection is met.  Also, VA found, in the November 2013 rating decision, that the Veteran was likely exposed to acoustic trauma due to his military occupational specialty.  This satisfies the second prong of service connection.

This case turns on the third prong.  VA examined the Veteran in February 2013.  The examiner opined that the Veteran's tinnitus was less likely than not due to service because he did not also have hearing loss.  Specifically, the examiner cited the Noise Manual for the proposition that "seldom does noise cause a permanent tinnitus without causing hearing loss."  However, the Board notes that although the examiner purportedly tested the Veteran's hearing, there are no audiological threshold readings contained in the examiner's report.  Therefore the examiner's conclusion is not probative.

Notwithstanding the lack of a medical nexus, the tinnitus claim may also be supported by evidence of a continuity of symptomatology or on a presumptive basis.  

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims has held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced tinnitus since discharge.  He is competent to report post-service symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159 (a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence tinnitus in the claims folder is from the February 2013 VA audiology examination report.  This first treatment is less than one year after discharge from service, which bolsters the Veteran's credibility.  Moreover, nothing contradicts the Veteran's testimony before the undersigned in September 2015, which the Board has found to be fully credible, especially in light of his work on aircraft flight lines.  Accordingly, this militates in favor of a nexus between the Veteran's current tinnitus and any acoustic trauma during service, and service connection is granted.  Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).


ORDER

Service connection for tinnitus is granted. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


